Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 14, 2020

                                       No. 04-19-00784-CV

                             KARGES-FAULCONBRIDGE, INC.,
                                      Appellant

                                                 v.

Keath GARRISON and Kassie Garrison, Individually and as Next Friends of Karrah Garrison
 and Mayvie Garrison, Minor Children; Haela Garrison; Ernest D. Copelin, Individually and as
Representative of the Estate of Roper T. Nathon Copelin, Deceased; Tangela M. Copelin; Texas
   Mutual Insurance Company, as Subrogee of Keath Garrison and Roper T. Nathan Copelin,
                                          Deceased,
                                          Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI00853
                           Honorable Laura Salinas, Judge Presiding

                                          ORDER
       Sitting:        Luz Elena D. Chapa, Justice
                       Irene Rios, Justice
                       Beth Watkins, Justice

        The motion for rehearing filed by appellant Karges-Faulconbridge, Inc. is granted. We
order this appeal reinstated onto the active docket of this court. We further order appellant’s brief
due February 13, 2020.

       It is so ORDERED on this 14th day of January, 2020.

                                                                             PER CURIAM



       ATTESTED TO: ____________________________
                   MICHAEL A. CRUZ,
                   Clerk of Court